Order entered August 11, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00221-CR
                             No. 05-20-00225-CR
                             No. 05-20-00226-CR
                             No. 05-20-00227-CR
                             No. 05-20-00228-CR
                             No. 05-20-00229-CR
                             No. 05-20-00230-CR
                             No. 05-20-00231-CR
                             No. 05-20-00232-CR
                             No. 05-20-00234-CR

                 ROBERT MICHAEL KESSLER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 366th Judicial District Court
                          Collin County, Texas
       Trial Court Cause No. 366-84524-2018 Counts I, II, III, IV, V,
                         VI, VII, VIII, IX and X
                                ORDER
      We GRANT appellant’s August 10, 2020 motion for extension of time to

file his brief and ORDER appellant’s brief due by September 8, 2020.

                                            /s/   LANA MYERS
                                                  JUSTICE